FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                      September 28, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
VALERIE ANNE SCHLECHT,

      Plaintiff - Appellant,

v.                                                         No. 14-1513
                                               (D.C. No. 1:11-CV-03072-RM-BNB)
LOCKHEED MARTIN CORPORATION,                                (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, HOLMES, and McHUGH, Circuit Judges.
                 _________________________________

      Valerie Anne Schlecht, appearing pro se, appeals the district court’s grant of

summary judgment in favor of her employer, defendant Lockheed Martin

Corporation (LMC), on her disability discrimination claims. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      The facts are thoroughly and accurately set forth in the magistrate judge’s

report and recommendation (R&R) and the district court’s order adopting the R&R

and granting summary judgment; therefore, we recite only the most salient facts.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I.

      Schlecht was employed with LMC as an optical engineer. In 2007, she was

assigned to work on LMC’s Orion space shuttle project. Her wages were garnished

in July 2008 and again in June 2009. In July 2009, she asked LMC to notify her

immediately if it was served with another wage garnishment because she suffered

from attention deficit disorder (ADD). In September 2009, she asked LMC to notify

her within two days of receiving a garnishment order and to give her an accounting

and explanation of the order before adjusting her paycheck. Schlecht’s wages were

not garnished again, however.

      In 2009, the Orion project was delayed, so LMC assigned Schlecht to different

tasks. This work was not profitable for LMC or related to her optical engineering

skills. In August 2009, LMC’s president told its employees that it expected to

eliminate approximately 800 positions because of federal budget cuts. Schlecht was

told she would be included in this reduction-of-force. The funding for the Orion

project was cut in 2010, and LMC laid off approximately 490 employees in 2009 and

2010. LMC laid off Schlecht in June 2010.

      Schlecht then filed a pro se complaint alleging LMC violated her rights under

the Americans with Disabilities Act (ADA). She alleges she suffers from ADD,

major anxiety disorder, and post-traumatic stress disorder (PTSD), which cause her to

have an irrational, paralyzing fear that she would be harmed by LMC payroll

processes. She alleged that LMC failed to accommodate these disabilities, subjected

her to a hostile work environment because of these disabilities, and terminated her

                                          2
both because of her disabilities and in retaliation for her attempt to obtain an ADA

accommodation. LMC moved for summary judgment.

      Because Schlecht did not have any direct evidence of disability discrimination,

she was required to establish first a prima facie case of discrimination by showing

that she “(1) is a disabled person as defined by the ADA; (2) is qualified, with or

without reasonable accommodation, to perform the essential functions of the job . . . ;

and (3) suffered discrimination by an employer . . . because of that disability.”

EEOC v. C.R. England, Inc., 644 F.3d 1028, 1037-38 (10th Cir. 2011) (internal

quotation marks omitted). To satisfy the third prong, “a plaintiff generally must

show that [s]he has suffered an adverse employment action because of the disability.”

Id. at 1038 (internal quotation marks omitted).

      Here, the district court assumed for the sake of argument that Schlecht was

disabled as defined by the ADA, and it is undisputed that she suffered an adverse

employment action. Although Schlecht alleged LMC failed to make several

requested disability accommodations, the district court ruled that she only produced

evidence relating to her garnishment accommodation requests. The district court

ruled these accommodation requests were moot, however, because LMC never

received another garnishment order after that accommodation request. Thus, it

dismissed her ADA accommodation claim. It also dismissed her ADA hostile work

environment claim because Schlecht did not produce any evidence of a hostile work

environment.



                                           3
      As to Schlecht’s termination and retaliation claims, the district court ruled that

LMC presented evidence it selected Schlecht for inclusion in its company-wide

reduction in force for legitimate, nondiscriminatory reasons, namely, that her work

on the Orion project ended due to budget cuts, and her skill set was too narrow to

assign her to profitable work at LMC. Because LMC presented evidence of a

legitimate, nondiscriminatory reason for its action, “the burden then shifted back to

[Schlecht] to show that [LMC’s] proffered reason was mere pretext.” Id. at 1052.

The district court ruled that Schlecht did not carry her burden to present evidence

suggesting LMC’s proffered reasons for terminating her were pretext for ADA

discrimination or retaliation. Accordingly, the district court granted summary

judgment in favor of LMC on all of Schlecht’s claims.

      Schlecht filed a motion to alter or amend the judgment under Fed. R. Civ. P.

59(e), requesting a hearing and attaching new evidence. The district court denied the

motion because Schlecht failed to demonstrate an intervening change in the

controlling law, any new evidence previously unavailable, or the need to correct clear

error or prevent manifest injustice. See Servants of Paraclete v. Does, 204 F.3d

1005, 1012 (10th Cir. 2000) (detailing grounds warranting reconsideration under

Rule 59(e)). Schlecht appeals.

                                          II.

      “We review a district court’s grant of summary judgment de novo, applying

the same standard as the district court.” Helm v. Kansas, 656 F.3d 1277, 1284

(10th Cir. 2011). Summary judgment is appropriate “if the movant shows that there

                                           4
is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). We view the summary judgment evidence

“in the light most favorable to the non-moving party.” Helm, 656 F.3d at 1284. We

review for abuse of discretion the district court’s discovery and sanction rulings, Lee

v. Max Int’l, LLC, 638 F.3d 1318, 1320 (10th Cir. 2011), refusal to hold a hearing,

Davoll v. Webb, 194 F.3d 1116, 1142-43 (10th Cir. 1999), and denial of a Rule 59(e)

motion, Loughridge v. Chiles Power Supply Co., 431 F.3d 1268, 1275 (10th Cir.

2005). Although we construe Schlecht’s pro se brief liberally, “our role is not to act

as [her] advocate.” Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).

      Schlecht argues on appeal that the district court erred by (a) not sua sponte

imposing sanctions on LMC for requesting overly-broad discovery of her medical

records; (b) not informing her prior to filing her Rule 59(e) motion she was required

to authenticate her summary judgment evidence; (c) not considering the evidence she

presented in her Rule 59(e) motion in light of her pro se status and disabilities;

(d) not holding a hearing on her Rule 59(e) motion; (e) ruling she failed to make any

reasonable ADA accommodation request other than her garnishment request; and

(f) improperly resolving disputed issues of fact when it (i) characterized her

accommodation request as seeking advance notice of a garnishment order, rather than

a “present assurance” that it would give her advance notice, Aplt. Opening Br. at 14,




                                            5
and (ii) did not let her present testimonial evidence of a hostile work environment at

a summary judgment hearing.1

      We note at the outset that Schlecht’s pro se status does not excuse her from

following the strict requirements of Rule 56 in order to properly contest a summary

judgment motion. Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th Cir. 2010)

(discussing a pro se litigant’s duty to comply with Rule 56 of the Federal Rules of

Civil Procedure); Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (stating

that a party’s “pro se status does not excuse the obligation of any litigant to comply

with the fundamental requirements of the Federal Rules of Civil and Appellate

Procedure.”). Thus, there is no merit to Schlecht’s claims (b), (c), and (f) that the

district court erred in requiring her to comply with the same evidentiary and

procedural rules applicable to all litigants. To oppose summary judgment, Schlecht

was required to do more than provide her conclusory assertions or subjective

interpretation of the evidence; she was required to present admissible evidence of

material fact. Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1546 (10th Cir. 1995)

(stating that “[s]ufficient evidence (pertinent to the material issue) must be identified

by reference to an affidavit, a deposition transcript, or a specific exhibit incorporated


      1
         Schlecht also lists a claim (g) in which she asks this court to “consider her
arguments in support of her need for an accommodation to enjoy equal benefits and
privileges as other similarly situated employees, even though the district court did
not.” Aplt. Opening Br. at 19. Her quite brief arguments on this issue are too vague
and general to present an authentic appellate issue. Furthermore, we will not address
the many new arguments that Schlecht first raised in her Reply brief. See Stump v.
Gates, 211 F.3d 527, 533 (10th Cir. 2000) (“This court does not ordinarily review
issues raised for the first time in a reply brief.”).
                                            6
therein”) (internal quotation marks omitted). “[C]onclusory allegations standing

alone will not defeat a properly supported motion for summary judgment.” White v.

York Int’l Corp., 45 F.3d 357, 363 (10th Cir. 1995).

      Turning to Schlecht’s challenge to the substance of the district court’s

summary judgment ruling, her claims (e) and (f), we conclude the record supports the

district court’s findings that the only evidence Schlecht produced of an

accommodation request she made that would trigger ADA liability were her

garnishment requests. Because it is undisputed that LMC did not receive any

garnishment orders after her requests, the district court correctly ruled that Schlecht

offered no evidence that LMC denied her any reasonable accommodations to which

she was entitled, precluding her failure-to-accommodate claim under the ADA. See

Kotwica v. Rose Packing Co., 637 F.3d 744, 747-48 (7th Cir. 2011) (explaining that a

plaintiff alleging a failure-to-accommodate claim must establish, among other

elements, that the defendant failed to make reasonable modifications to accommodate

the plaintiff’s disabilities). Schlecht makes conclusory assertions that she tried to

communicate with LMC but she produced no supporting evidence that she

communicated to LMC any adequate request to accommodate a disability other than

her garnishment request. See C.R. England, 644 F.3d at 1049 (“The request for

accommodation must be sufficiently direct and specific, giving notice that [the

employee] needs a special accommodation.” (internal quotation marks omitted)).

      The record further supports the district court’s finding that Schlecht did not

present any evidence of a hostile work environment. For a hostile environment claim

                                            7
to survive summary judgment, Schlecht was required to present evidence from which

a rational jury could find that her workplace was permeated with discriminatory

intimidation, ridicule, and insult that was sufficiently severe or pervasive to alter the

terms, conditions, or privileges of employment, and the harassment stemmed from

disability-related animus. See MacKenzie v. City & Cty. of Denver, 414 F.3d 1266,

1280 (10th Cir. 2005). Schlecht did not present any such evidence. She argues she

could have presented such evidence if the district court had held a hearing, but it is

her obligation to present documentary evidence in response to the motion for

summary judgment. See Gross, 53 F.3d at 1546. Schlecht does not challenge the

district court’s rulings that she failed to present any evidence of pretext in connection

with her discriminatory discharge and retaliation claims. We agree with the district

court that there were no genuine issues of material fact allowing any of Schlecht’s

ADA claims to survive summary judgment.

      We also conclude that the district court did not abuse its discretion by not

sua sponte imposing sanctions for LMC’s medical-records discovery request (claim

(a)). Nor did the district court abuse its discretion in declining to hold a hearing on

either LMC’s motion for summary judgment or Schlecht’s Rule 59(e) motion (claims

(d) and (f)). A district court is not required to hold a hearing or allow oral argument

on a summary judgment or Rule 59(e) motion, Nolan v. de Baca, 603 F.2d 810, 812

(10th Cir. 1979), and refusing to conduct an unnecessary hearing is not an abuse of

discretion.



                                            8
      As to Schlecht’s Rule 59(e) claims, we note that the district court did not deny

her Rule 59(e) motion solely because her newly-submitted evidence was not

authenticated or did not comply with the requirements of Rule 56, but more broadly

because Schlecht did not demonstrate any of the grounds warranting Rule 59(e)

relief. The district court properly refused to consider additional evidence in support

of Schlecht’s Rule 59(e) motion where there was no showing “that the evidence was

newly discovered or unavailable in a more timely fashion through the exercise of

diligence.” Comm. for First Amendment v. Campbell, 962 F.2d 1517, 1524 (10th Cir.

1992). Accordingly, the district court did not abuse its discretion in denying

Schlecht’s Rule 59(e) motion (claims (b) and (c)).

      The district court’s judgment is affirmed.

                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Circuit Judge




                                           9